                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-10296-RGS

                        ENOVATE MEDICAL, LLC

                                     v.

                DEFINITIVE TECHNOLOGY GROUP, LLC

                    MEMORANDUM AND ORDER ON
                       CLAIM CONSTRUCTION

                             January 25, 2019

STEARNS, D.J.

     Plaintiff Enovate Medical, LLC, alleges that defendant Definitive

Technology Group, LLC (DTG), infringes U.S. Patent No. 7,782,607 (the ’607

patent). Before the court are the parties’ briefs on claim construction. The

court heard argument, pursuant to Markman v. Westview Instruments,

Inc., 517 U.S. 370 (1996), on January 24, 2019.

                              The ’607 Patent

     The ’607 patent is entitled “Mobile Workstation Having Power System

with Removable Battery Configured for Drop-In Engagement Therewith.”

The ’607 patent was issued on August 24, 2010, from an application filed on

February 25, 2008. It lists as its inventors Lee Melvin Harbin and Gary
Coonan. Enovate claims ownership to the ’607 patent by assignment from

Stinger Industries, LLC.

       The ’607 patent is directed to improvements in mobile workstations

commonly used in hospitals and clinics for patient care.

       A typical mobile workstation includes a frame mounted on a
       wheeled base, and a work platform or the like mounted above the
       wheeled base. A computer display may be mounted on or in
       proximity to the work platform such that the mobile workstation
       can be transported about and computer-based activities
       performed at different locations.

’607 patent, col. 1, ll. 16-22.

       One shortcoming of many earlier mobile workstations was the
       requirement that they be plugged into a wall electrical outlet in a
       facility. It has become common for many mobile workstations to
       include a rechargeable battery carried thereon, so that
       connection to a wall outlet need only take place periodically for
       recharging. One consequence of using rechargeable batteries,
       however, has been the downtime and inconvenience required to
       recharge workstation batteries at a wall outlet. While certain
       rechargeable batteries can power a workstation for hours, the
       associated workstation is still idled for the typically lengthy
       recharging period. Thus, electrical cords are still needed at some
       point during a typical workstation’s service cycle. Extra
       workstations may also be needed to ensure that a sufficient
       number are available for use by facility personnel at any given
       time, as certain workstations can typically be expected to be idled
       for recharging.

Id. col. 1, l. 65 - col. 2, l. 13.




                                       2
      To eliminate downtime and redundancy, the ’607 patent discloses a

mobile workstation equipped with a removable and replaceable battery

system.




As illustrated by Figure 1,

      a first battery assembly 16a which includes a first battery of set
      13 and a second battery assembly l6b which includes a second
      battery of set 13, are shown. When using workstation 12a, 12b of
      system 10, a battery docked with the corresponding docking
      station 32 may be swapped with a substitute battery once
      discharged. . . . By using a back-up battery 106 with each
      workstation 12a, 12b, operation of system 10 may be essentially
      seamless, and substitute batteries swapped with discharged
      batteries, without requiring workstations 12a, 12b to power
      down.




                                      3
’607 patent, col. 4, ll. 48-66. At the claim construction hearing, counsel for

both parties described the underlying concept as embodying “hot swap”

technology.

      The ’607 patent sets out 16 claims, of which 11 are system claims, and

5 are method claims. Enovate asserts infringement of at least claims 1, 2, 12,

13, and 14. Asserted claim 1 is a representative system claim.

         1. A mobile workstation comprising:

         a frame which includes a base having an upper side, a lower side and
             a plurality of wheels mounted at the lower side, the frame further
             including a mount for a computerized device at a location spaced
             from the base;

         a power system resident on the mobile workstation for supplying
            power to a computerized device positioned on the mount, the
            power system including a power bus and a battery docking
            station mounted to the frame at a location between the base and
            the mount and electrically connected with the power bus;

         the battery docking station further including a holster having an
            open end and an opposite blind end, and defining a guide
            extending from the open end to the blind end which includes a
            shape and an internal contour;

        a first battery; and

        a removable battery assembly which includes a second battery, the
            removable battery assembly being configured to dock with the
            battery docking station via engagement in the guide, and
            including a housing having a shape which is complementary to
            the shape of the guide and an external contour configured to
            mate with the internal contour of the guide;



                                      4
        wherein the removable battery assembly includes a charge state and
          a discharge state, the removable battery assembly being in the
          discharge state whenever docked with the battery docking
          station; and

        wherein the power system includes an on state and an off state, the
          power system further including a plurality of power sourcing
          modes which each include supplying electrical power to the
          power bus from one of the first battery and the second battery,
          and the power system being in one of the plurality of power
          sourcing modes whenever the power system is in the on state.

Asserted claim 12 is a representative method claim.

         12. A method of using a mobile workstation having a wheeled base,
     a frame coupled with the wheeled base and a computerized device
     mounted to the frame, the method comprising the steps of:

         powering the computerized device of the mobile workstation with
            a removable battery assembly docked with a battery docking
            station of a power system resident on the mobile workstation,
            including discharging a battery of the removable battery
            assembly whenever the removable battery assembly is docked
            with the battery docking station and the power system is on;

         decoupling the removable battery assembly from the battery
            docking station;

         docking a substitute battery assembly with the battery docking
            station, including engaging the substitute battery assembly in a
            guide defined by a holster of the battery docking station at a
            location between the wheeled base and the computerized
            device, including discharging a battery of the substitute battery
            assembly whenever the substitute battery assembly is docked
            with the docking station and the power system is on;

         powering the computerized device of the mobile workstation with
            the substitute battery assembly; and



                                     5
          discharging a third battery whenever neither of the removable
              battery assembly nor the substitute battery assembly is docked
              with the battery docking station and the power system is on.

      Enovate and DTG dispute the construction of eight claim terms. 1

      • “the removable battery assembly being in the discharge state
        whenever docked with the battery docking station” (claims 1-2)

      • “discharging a battery of the removable battery assembly whenever
        the removable battery assembly is docked with the battery docking
        station and the power is on” (claims 12-14 )

      • “discharging a battery of the substitute battery assembly whenever
        the substitute battery assembly is docked with the battery docking
        station and the power is on” (claims 12-14)

      • “discharging a third battery whenever neither of the removable
        battery assembly nor the substitute battery assembly is docked with
        the battery docking station and the power system is on” (claims 12-
        14)

      • “holster” (claims 1-2, 12-14)

      • “opposite blind end” (claims 1-2)

      • “guide” (claims 1-2, 12-14)

      • “extending from the open end to the blind end” (claims 1-2)




      1 The parties agree that “open end” is “an end of a holster, opposite a
blind end of the holster, for receiving a battery assembly,” and that “housing”
is “an exterior structure of a battery assembly.” Joint Statement, Dkt # 43 at
2.
                                        6
                                DISCUSSION

      Claim construction is a matter of law. See Markman, 517 U.S. at 388-

389. Claim terms are generally given the ordinary and customary meaning

that would be ascribed by a person of ordinary skill in the art in question at

the time of the invention. 2 Phillips v. AWH Corp., 415 F.3d 1303, 1312-1313

(Fed. Cir. 2005) (en banc). In ascertaining how a person of ordinary skill in

the art would have understood the claim terms, the court looks to the

specification of the patent, its prosecution history, and, where appropriate,

extrinsic evidence such as dictionaries, treatises, or expert testimony. Id. at

1315-1317.   Ultimately, “[t]he construction that stays true to the claim

language and most naturally aligns with the patent’s description of the

invention will be, in the end, the correct construction.” Id. at 1316 (citation

omitted).

      “the removable battery assembly being in the discharge state
      whenever docked with the battery docking station”

      Claim 1 discloses that a “removable battery assembly includes a charge

state and a discharge state.” The specification does not define either term.




      2 Neither party in its briefing sketches a profile of a person of ordinary
skill in the art. At the claim construction hearing, counsel for Enovate
suggested that such a person would have earned a bachelor’s degree in either
mechanical or electrical engineering.

                                       7
Intuitively, and the parties do not disagree, the charge state includes when

the battery is charging, while the discharge state includes when the battery

is discharging. The dispute centers on whether the discharge state can also

include when the battery is charging and when the battery is not actively

discharging. 3

      Citing to the specification, Enovate submits that a battery is in the

discharge state when it is “capable of being in the discharge state.”

      When using workstation 12a, 12b of system 10, a battery docked
      with the corresponding docking station 32 may be swapped with
      a substitute battery once discharged. . . . Once removable
      batteries coupled with workstations 12a, 12b are discharged, or
      are nearly discharged, workstations 12a and 12b may be taken to
      a given location where substitute batteries are available, and the
      substitute batteries swapped with the discharged batteries
      coupled with each workstation 12a, 12b. By using a back-up
      battery 106 with each workstation 12a, 12b, operation of system
      10 may be essentially seamless, and substitute batteries swapped
      with discharged batteries, without requiring workstations 12a,
      12b to power down, as further described herein. This capability
      is contemplated to provide substantial advantages over earlier
      strategies where workstations were plugged into a wall outlet for


      3 With respect to this and the three “discharging” terms, the parties also

each offer a substitute phrase for “whenever” – “when” in Enovate’s case, and
“at any time or every time” in DTG’s case. There is no suggestion that
“whenever” is used in the claims in any other than its common English sense.
As such, no further construction is necessary. See Summit 6, LLC v.
Samsung Elecs. Co., 802 F.3d 1283, 1291 (Fed. Cir. 2015) (“‘Being provided
to’ is comprised of commonly used terms; each is used in common parlance
and has no special meaning in the art. Because the plain and ordinary
meaning of the disputed claim language is clear, the district court did not err
by declining to construe the claim term.”).
                                       8
      recharging or where workstations had to be powered down to
      change batteries.

’607 patent, col. 4, l. 51 - col. 5, l. 3 (emphasis added). Enovate misreads this

discussion: the touted capability – that discharged batteries may be swapped

with substitute batteries without interrupting the use of the workstation by

shutting it down or plugging the workstation into a wall outlet – is explained

by the coupling of an onboard back-up battery with a removable battery

assembly. Enovate’s proposed construction, defining the discharge state as

a capability to be in the discharge state, is also unhelpfully circular and overly

expansive – as DTG notes, the capability to discharge is, in essence, what a

battery is all about.

      DTG, for its part, contends that a battery in the discharge state “is

discharged and is not being charged (or otherwise receiving power).” The

court agrees that in the discharge state, a battery is not charging. As a matter

of ordinary meaning, charging and discharging a battery refer to diametric

processes of providing and relieving a battery of its electrical charge. See

McGraw-Hill Dictionary of Scientific and Technical Terms (6th ed. 2003)

(defining “charge” as “[t]o feed electrical energy to a capacitor or other device

that can store it,” and “discharge” as “[t]o remove a charge from a battery,

capacitor, or other electric-energy storage device”). Nothing in the patent



                                        9
suggests that the patentee intended to blur or eliminate this commonly

understood distinction in claiming a “charge state” and a “discharge state.”

      Further, as noted supra, a vaunted advantage over prior art is that the

patented workstation does not plug into a wall outlet to recharge its main

battery, thus eliminating “downtime and inconvenience.” ’607 patent, col. 2,

ll. 3-6. During the prosecution of the ’607 patent, the patentee relied on this

innovation to overcome the examiner’s obviousness rejection in view of a

Clark patent and other prior art.

      [T]he claims to a mobile workstation were never intended to be
      read upon a conventional wall-charged workstation such as that
      taught by Clark. . . . Clark’s battery does not appear to ever be
      decoupled from the workstation, and by definition use of the
      workstation while recharging would be impossible or at least
      severely inconvenienced.          As explained in Applicants’
      Specification, the presently claimed concepts contemplate
      uninterrupted use of a mobile workstation, where it is never
      necessary to idle the workstation for battery recharging.

DTG Ex. 9 (Patentee Office Action Response of January 6, 2010), Dkt # 36-1

at 53 (emphasis in original).

      To limn this distinction, the patentee amended the then-pending

claims to add elements including “a first battery,” a “second battery” that is

part of the removable battery assembly, and that “wherein the removable

battery assembly includes a charge state and a discharge state, the removable

battery assembly being in the discharge state whenever docked with the


                                      10
battery docking station.” Id., Dkt # 36-1 at 47. “The subject matter of the

removable battery assembly having a charge state and a discharge state, and

being in the discharge state whenever docked with the battery docking

station, may be understood to mean that the removable battery assembly is

not charged when mounted on the mobile workstation.” Id., Dkt # 36-1 at

54. The patentee went on to use these claim elements to distinguish Clark

and other prior art.

      Clark explains at column 14, beginning on line 23, that the
      wireless computer terminal is powered from the AC wall outlet
      when the battery is being charged. The battery in Clark would
      thus be in a ‘charge’ state while mounted on the workstation,
      differing from the language of claim 1 stating that the battery
      assembly is in the discharge state whenever docked with the
      docking station.

                                     ...

      Another way to understand the distinctions discussed above, is
      that in Applicant’s system power may only flow in one direction
      between the removable battery assembly and the device powered
      thereby. Each of the references of record teaches both supplying
      power to a battery and receiving power from the battery while the
      battery is docked. There should be no dispute that a proper
      rejection under 35 USC § 103(a) requires that the cited references
      teach or suggest all of the subject matter of the claims. For
      reasons explained above, the proposed combination of Clark,
      Wung or Grabon does not teach or suggest all the subject matter
      of claim 1, and the rejections should be withdrawn.

Id. at 55. The examiner accepted patentee’s arguments, and, on May 5, 2010,

issued the Notice of Allowance.


                                     11
      Enovate, in response, asserts that nothing in the specification indicates

that the charge and discharge states are “mutually exclusive.” Enovate Reply

at 6. Enovate also portrays its prosecution arguments as distinguishing

certain prior art embodiments of mobile workstations with a fixed battery

that may only be recharged when plugged into a wall outlet, and not as

disavowing all systems that could recharge a battery from a wall outlet. 4 See

id. at 8-9. This argument is unavailing in light of patentee’s unequivocal

statement that “in Applicant’s system power may only flow in one direction

between the removable battery assembly and the device powered thereby.”

Because power can only flow from the removable battery assembly to the

mobile workstation, the removable battery assembly may never receive

power and charge when docked on the workstation.5

      The court rejects, however, the portion of DTG’s proposed construction

that requires active discharging in the discharge state. The relevant portion

of the prosecution history describes the discharge state as the absence of



      4 At the claim construction hearing, counsel for Enovate appeared to
retract this contention, stating that “I don’t believe we are arguing that the
battery would be – that our proposed construction would lead to a conclusion
that the battery could be charged when it is in the discharge state.”
      5N.B., the directional restriction of power flow discussed in the
prosecution history does not apply to the “first battery” element, which is not
claimed as a part of the removable battery assembly.

                                      12
charging, and does not require active discharging. The claims of the patent

also observe this distinction. Claim 12 recites “discharging a battery of the

removable battery assembly whenever the removable battery assembly is

docked with the battery docking station and the power system is on.”

(emphasis added, “and the power system is on” is a limitation in all three of

the “discharging” terms). Claim 1, directed to the “discharge state,” is not

restricted to when the power system is on. See ’607 patent, claim 1 (“where

in the power system includes an on state and an off state”). Consequently,

the court adapts the definition of “discharge state” disclosed in Enovate’s

prosecution history: “the removable battery assembly being in the discharge

state whenever docked with the battery docking station” shall be construed

as “the removable battery assembly is not charging whenever docked with

the battery docking station.”6

     The “discharging” terms

     Claim 12 recites three “discharging” terms. The first two require

“discharging a battery of [the removable battery assembly/the substitute

battery assembly] whenever [the removable battery assembly/the substitute




      6The choice of the phrase “is not charging” in place of “is not charged”
as used during prosecution avoids the ambiguity in English that “is not
charged” could also mean “has not been charged,” in addition to “is not in
the process of being charged.”
                                     13
battery assembly] is docked with the docking station and the power system

is on.” The third requires “discharging a third battery whenever neither of

the removable battery assembly nor the substitute battery assembly is

docked with the battery docking station and the power system is on.” DTG

proposes to define each “discharging a [] battery []” phrase with “the []

battery [] is discharged and is not being charged (or otherwise receiving

power).” Enovate’s proffered constructions, on the other hand, maintain the

claim language other than replacing “whenever” with “when.”

     The court agrees with DTG that when each of the three batteries is

discharging, the battery is not simultaneously charging. The use of the

present participle, as commonly understood, means that a battery is in the

act of discharging. A battery is a “[d]irect-current voltage source.” McGraw-

Hill Dictionary of Scientific and Technical Terms. Direct current, in turn, is

“[e]lectric current which flows in one direction only, as opposed to

alternating current.” Id. Thus, while direct current flows out of a battery as

required by the three “discharging” terms, direct current cannot also flow in

the opposite direction into the battery, as would be necessary for it to be




                                     14
charging.7,8 Consistent with this understanding, the court will construe the

three “discharging terms” as follows:

       “discharging (and not charging) a battery of the removable battery
        assembly whenever the removable battery assembly is docked with
        the battery docking station and the power is on”

       “discharging (and not charging) a battery of the substitute battery
        assembly whenever the substitute battery assembly is docked with
        the battery docking station and the power is on”

       “discharging (and not charging) a third battery whenever neither of
        the removable battery assembly nor the substitute battery assembly
        is docked with the battery docking station and the power system is
        on”

      “holster”

      The term “holster” appears in all of the claims and is not explicitly

defined in the patent. Claim 1 recites “the battery docking station further

including a holster having an open end and an opposite blind end, and

defining a guide extending from the open end to the blind end which includes

a shape and an internal contour.” Claim 12 recites “engaging the substitute

battery assembly in a guide defined by a holster of the battery docking




      7The removable and substitute battery assemblies do not charge
because, as discussed supra, “power may only flow in one direction between
the removable battery assembly and the device powered thereby.”
      8 At the claim construction hearing, counsel for Enovate acknowledged
that, at least with regard to the technology disclosed in the patent, a battery
cannot simultaneously charge and discharge.
                                       15
station.” The parties agree that a holster is something configured to hold or

receive a battery assembly, but disagree whether the term encompasses

additional structure.   According to Enovate, a holster is any “structure

configured to hold a battery assembly.” DTG maintains that a holster is

necessarily “a case or compartment having enclosed sides.”

      DTG notes that the disclosed embodiment in the ’607 patent (and

Enovate’s own product) reflect that a “holster” has enclosed sides, and that

its proposed construction is consistent with dictionary definitions that define

“holster” as “a leather or fabric case for carrying a firearm on the person (as

on the hip or chest), on a saddle, or in a vehicle” or “a sheathlike carrying

case for a firearm, attached to a belt, should sling, or saddle.” DTG Br. at 8,

citing Merriam-Wester Online and Dictionary.com. DTG also challenges

Enovate’s definition as overbroad because, “[f]or example, ‘clamps,’ ‘hooks,’

‘flanges,’ and ‘shelves’ are all devices that could hold a battery assembly.

However, these terms all refer to objects that would clearly not be ‘holsters’

under any reasonable interpretation of the term.” DTG Reply at 1.

      While the court agrees that not all structures that could hold a battery

assembly constitute “holsters,” DTG’s reading is simultaneously too

restrictive and too broad. Enclosed sides are not a necessary or inherent

feature of a holster. As the Federal Circuit has cautioned, “we do not import


                                      16
limitations from a preferred embodiment.” Seachange Int’l, Inc. v. C-COR,

Inc., 413 F.3d 1361, 1377 (Fed. Cir. 2005). In ordinary use, a holster can also

refer to “[a] belt with loops or slots for carrying equipment, as small tools.”

Webster’s II New College Dictionary (2001). A belt with loops, obviously,

does not have enclosed sides. On the other hand, a large suitcase would

satisfy DTG’s definition of “a case or compartment having enclosed sides,”

but would not be described as a holster in common parlance.

      The two common features of a holster – be it for guns or tools – are its

close fit to its intended content, and that it attaches to its animate or

inanimate host.9 This is also consistent with the claims’ requirement that the

holster or the battery docking station (of which the holster is a part) is

“mounted,” ’607 patent, claims 1, 6, & 7; and that the holster “defin[e] a

guide” for the battery assembly, id. claims 1, 6, 7, 12, & 15. Consequently, the

court will construe “holster” as an “attached close-fitting holder for a battery

assembly.”

      “opposite blind end”

      Claim 1 describes the battery holster as “having an open end and an

opposite blind end.” Enovate takes the position that the “opposite blind end”




      9 A standalone gun case or tool case, for example, would not qualify as
a holster.
                                     17
is the “end of holster opposite open end,” while DTG defines it as “an end

opposite the open end of the holster that is not visible when a battery

assembly is positioned therein.” While the court agrees with DTG that

Enovate’s definition reads out the “blind” limitation, nothing in the patent

suggests that “blind” in the context of the battery holster relates to visibility.

Rather, because “blind end” is recited in direct juxtaposition to the “open

end” through which the battery passes into the holster, the most fitting

understanding of “blind end” is “closed end” through which the battery does

not pass. See Merriam Webster’s Collegiate Dictionary (10th ed. 2000) (a

definition of “blind” is “having but one opening or outlet”); Webster’s II New

College Dictionary (“blind” meaning “closed at one end” or “having no

opening”). Thus, “opposite blind end” shall be construed as “closed end

opposite the open end.”10

      “guide”

      DTG contends that the term “guide” is indefinite because it is variously

characterized in the ’607 patent as a key, having a narrowing taper, or being

defined by an inner diameter having a non-polygonal shape. “[A] patent is




      10At the claim construction hearing, counsel for Enovate offered the
alternative construction that “blind end” just refers to the “bottom” of the
holster. This is not inconsistent with the court’s construction.

                                       18
invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with

reasonable certainty, those skilled in the art about the scope of the

invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901

(2014). While the specification may describe certain embodiments of a guide

inartfully, here, the meaning and function of the term as claimed is not

disputed. 11 As its alternative position, DTG aptly defines “guide” as a “feature

of a holster that guides the battery assembly during insertion or removal.”

This is consistent with the common understanding that a guide can be “a

device for steadying or directing the motion of something,” Merriam

Webster’s Collegiate Dictionary, and the disclosed function that the guide

engages the battery assembly and ensures its proper positioning in the

holster to make contact with electrical connectors. See ’607 patent claim 1

(“the removable battery assembly being configured to dock with the battery

docking station via engagement in the guide, and including a housing having

a shape which is complementary to the shape of the guide and an external

contour configured to mate with the internal contour of the guide”); id. col.

11, ll. 38-45 (“battery input interface 33 may be located at blind end 102, and


      11Based on the additional descriptions in the patent, counsel for DTG
reasonably recognized that the term “diameter” was likely mistakenly
substituted for the intended term “perimeter.”
                                     19
may include an electrical connector 98 which is configured to electrically

connect with electrical connector 82 of battery assembly 16 such that an

electrical power link . . . may be established between battery assembly 16 and

power system 28 upon docking of battery assembly 16 in docking station

32”). The court will therefore construe “guide” as “a feature on the holster to

position the battery assembly during insertion, removal, or use of the battery

assembly.”

      “extending from the open end to the blind end”

      Enovate submits that the plain meaning of “extending from the open

end to the blind end” is “between the open end and the blind end.” The court

agrees with DTG that Enovate’s proposal reads out the “extending”

limitation, as something that is less than the full length between the ends

may be “between” the ends, but does not “extend” from one end to the other.

“Extend” in this context is commonly understood to mean “[t]o stretch or

spread out to full length.” Webster’s II New College Dictionary. The court

will therefore adopt DTG’s construction – “existing fully from the open end

to the blind end.”




                                      20
                                ORDER

     The claim terms at issue will be construed for the jury and for all

other purposes in the pending litigation in a manner consistent with the

above rulings of the court.

                                 SO ORDERED.

                                 /s/ Richard G. Stearns
                                 UNITED STATES DISTRICT JUDGE




                                  21
